DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-12 under 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. § 112 has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 5-8, 11, and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claims 5-8, 11, and 12 under 35 U.S.C. § 103 has been withdrawn.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is deemed to be directed to a nonobvious improvement over the cited prior art. Claim 1 comprises detecting film thickness of varnish coated directly on a portion, where the pattern is not printed with the ink, of the metal foil, using a noncontact film 
Regarding claim 5, the claim is deemed to be directed to a nonobvious improvement over the cited prior art. Claim 5 comprises a film-thickness measurement unit including a CPU and configured to determine if the metal foil of the printing product on the cylinder has reached a position facing the spectral interference-type film thickness meter, and make, when it is determined that the metal foil has reached the position, the spectral interference-type film thickness meter measure film thickness of the varnish, to detect the film thickness of the varnish coated directly on a portion, where the pattern is not printed with the ink, of the metal foil, so as to optimize and to control the securities printing process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
01 March 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853